Lacombe, J.
This is an application to restrain the infringement of reissued letters patent No. 5,502, granted to George J. Capewell, July 29, 1873, for a nail extractor. The original patent was granted July 16, 1872. The patent has been twice sustained in this circuit. Maltby v. Converse, Maltby v. Tool Co. It is true that the Taft patent of 1870 (107,121) was not then before the court, but the Pish patent of 1866, (58,626,) which embodies the same principle, was then considered. The defendant’s nail extractor plainly infringes. Motion granted. The propositions which defendants seek to sustain amount to a rehearing of the two cases before Judges Wallace and Shipman, and may be presented at final hearing.